Citation Nr: 1522320	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-34 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from October 31, 2007 to June 30, 2014.  

2.  Entitlement to an evaluation in excess of 70 percent for PTSD since July 1, 2014.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1965 to February 1969, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD, assigned an initial disability rating for PTSD, and denied the claims to reopen entitlement to service connection for a bilateral hearing loss and tinnitus.  The Veteran appealed the denials of these claims, as well as the initial rating, in this decision, and the matters are now before the Board.  

The Board notes that due to the Veteran's residence, the RO in Houston, Texas, is his Agency of Original Jurisdiction (AOJ), and in fact, this is the RO that certified the present appeal to the Board. 

The Veteran testified via video conference from the RO in Houston before the undersigned Veterans Law Judge in January 2015.  

The issue of entitlement to an evaluation in excess of 70 percent for PTSD since July 1, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the period from October 31, 2007 to June 30, 2014, the Veteran's PTSD manifested with signs and symptoms of anger, depression, anxiety, sleep disruption, irritability, occasional suicidal and homicidal ideation, inability to establish and maintain effective relationships, stress, and occasional physical altercations resulting in occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood; however, PTSD symptoms and signs had not resulted in total occupational and social impairment during this time period.  

2.  By an October 2005 decision, the RO in Houston denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the October 2005 decision relates to previously unestablished facts necessary to substantiate the service connection claim for bilateral hearing loss.  

4.  By an October 2005 decision, the RO in Houston denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

5.  Evidence received since the October 2005 decision relates to previously unestablished facts necessary to substantiate the service connection claim for tinnitus.

6.  The Veteran's current bilateral hearing loss did not manifest during service or within one year from separation from military service, and it is not otherwise etiologically related to military service.  

7.  The Veteran's tinnitus did not manifest during service or within one year from separation from military service, and it is not otherwise etiologically related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD has been met from October 31, 2007 to June 30, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The October 2005 Houston RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the October 2005 decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The October 2005 Houston RO decision that denied entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

5.  New and material evidence has been received since the October 2005 decision to reopen the Veteran's claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

7.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking an increased rating for his PTSD disability, which was granted service connection by a November 2008 rating decision and assigned a rating of 30 percent disabling effective October 31, 2007.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's appeal for a higher rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

PTSD is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores between 50 and 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Veteran was afforded a VA examination in September 2008 during which a VA examiner confirmed his diagnosis of PTSD using DSM-IV and assigned a GAF score.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

After reviewing the entire claims file, the Board finds that the Veteran's PTSD signs and symptoms approximate the criteria for a 70 percent rating, but not higher, from October 31, 2007 to June 30, 2014.  Specifically, he has exhibited anger, depression, anxiety, sleep disruption, irritability, occasional suicidal and homicidal ideation, inability to establish and maintain effective relationships, stress, and occasional physical.  As explained more thoroughly below, while the record indicates that he does not have total occupational and social impairment due to PTSD signs and symptoms, these signs and symptoms result in deficiencies in most areas including judgment, thinking, family relations, work, and mood.  Thus, his disability most closely resembles a 70 percent disability rating. 

The Veteran was diagnosed with PTSD and recurring depression in a November 2007 VA outpatient note, and the physician's assistant assigned his a GAF score of 55.  The Veteran reported symptoms of anxiety, inability to sleep, lack of interest, constant vigilance, and wanting to stay by himself.  He indicated that he felt depressed and that he takes medical for his symptoms.  A mental status examination revealed that his speech was slow, deliberate, and tone, and that his judgment and insight were fair.  His motor functions showed no abnormal involuntary movements, ticks, or tremors.  His affect was tired, and his mood was depressed; however, his thought process was logical and goal-directed.  Moreover, he denied having hallucinations, delusions, homicidal ideation, and suicidal ideation.  Furthermore, he was oriented to person, place date, and time, and attention and memory were intact.  

A VA primary care physician's note from the same month indicated that the Veteran did not have homicidal or suicidal ideations at that time.  Moreover, another VA mental health outpatient note from the same month indicated that the Veteran was not taking his medication as prescribed because he could not afford the cost of such medication.  

During a followup visit to a VA physician's assistant office in December 2007, the Veteran complained of night terrors, and he relayed instances involving confrontational behavior.  He also endorsed symptoms of hypervigilance, irregular sleep cycle, decreased energy, sadness, thoughts of war, intrusive thoughts, and suicidal ideation but no intent for self-harm.  The mental health status examination revealed similar symptoms as in November 2007, except that his mood was mildly anxious and included depression, and his affect was pleasant but concerned.  The VA medical staff personnel confirmed his diagnosis of PTSD and recurrent depression, and assigned a GAF score of 55.  

In a similar note from February 2008, the Veteran reported improved symptoms, including less anxiety at night and less vivid nightmares due to new medication.  He also reported an improvement in his mood due to this medication adjustment, and he indicated that he attended group therapy for his PTSD.  He also stated that he was working part-time, but that he was let go from two jobs previously due to his opinions.  His mental status examination revealed the same symptoms as were noted in the December 2007 VA outpatient note.  Likewise, the VA physician's assistant again confirmed his diagnosis of PTSD and recurrent depression, and assigned a GAF score of 55.  

In an April 2008 VA mental health note, the physician's assistant noted improvement in the Veteran's symptoms, including mood, controlled nightmares, anxiety, and sleep cycle.  However, the Veteran also reported that he had an incident with anxiety and anger which led to a physical confrontation.  He denied suicide and homicide ideation, but indicated that he felt guilt and some anxiety about the physical altercation.  His mental health status examination revealed essentially the same symptoms as noted above, and the VA medical staff member confirmed his diagnoses and assigned a GAF score of 65.  

The Veteran's claims file also includes an April 2008 letter from his PTSD group therapy team leader relaying the Veteran's symptoms of chronic depression, anger dysfunction, and interpersonal conflict that contributed to barriers in his employment.  Although the Veteran attended weekly PTSD support group meetings, he continued to suffer from depression, anxiety, sleep disruption, irritability, and noted fleeting homicidal ideation.  Furthermore, this letter confirmed that the Veteran was involved in a recent physical altercation during a group support session.  The team leader concluded that as a result of the Veteran's psychiatric symptoms, his ability to handle daily stress and interpersonal interactions was significantly impaired.  

An August 2008 VA mental health outpatient note indicated that the Veteran was cutting his medication in half in order to make it last longer due to the cost of such medication.  The VA physician noted that the Veteran was actively interviewing for employment opportunities, and the physician assigned the Veteran a GAF score of 62.  

The Veteran was afforded a VA examination in September 2008 during which the examiner reviewed the Veteran's military and PTSD history, including his records from his claims file, as well as the Veteran's self-reported current psychiatric symptoms.  Moreover, the examiner noted the Veteran's several instances where his relationship with coworkers and management was poor or fair, and where he was terminated from employment due to behavioral problems, including arguments with coworkers and management.  The Veteran reported that his relationships with his mother was good but his relationship with his siblings was non-existent as he did not get along with them.  He also indicated that he was married; however, his relationship with his spouse can be stressful, difficult, and frustrating at times, and that it has let to physical altercations in the past.  He described his relationship with his children as fair.  Furthermore, stated that he did not have a social life due to his mental disability and that he was very inactive and stayed at home.  

Upon examination, his orientation was within normal limits, and his appearance, hygiene and behavior were appropriate.  The examiner determined that his communication, speech, memory, and concentration were within normal limits; however, this affect and mood were abnormal with disturbances of motivation and mood.  His mood was depressed and his affect was mildly depressed.  His thought process was appropriate and his judgment was not impaired.  The Veteran exhibited panic attacks more than once a week, and he showed signs of suspiciousness.  Additionally, the examiner noted that the Veteran had a hallucination history occasionally, including hearing noises in the night, but there were no hallucinations present at that time.  Moreover, the Veteran did not have obsessional rituals or delusions.  The examiner confirmed the Veteran's diagnosis of PTSD and assigned a GAF score of 55.  The examiner described the Veteran's psychiatric symptoms as causing occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally he was functioning satisfactorily with routine behavior.  

The Board notes that since this examination, the Veteran has routinely been treated for his psychiatric symptoms, including PTSD, at a VA facility.  His symptoms have necessitated the use of medication, and they have been similar to those exhibited in the past, including anxiety, depression, insomnia, etc., but he has not exhibited hallucinations, illusions, delusions, and homicidal or suicidal ideation.  Moreover, the latest medical evidence concerning the Veteran's mental health comes from a June 2014 VA mental health outpatient note, which showed that the Veteran was involved with the law due to a physical altercation with a family member.  After noting that the Veteran was married, the VA attending psychiatrist noted the Veteran's symptoms, including anxiety and euthymic affect, but no suicide or homicidal ideation, or other abnormal symptoms.  

During the January 2015 hearing before the Board, the Veteran stated that he still attended group therapy for his PTSD, and he indicated that he was still married.  Furthermore, he contended that his PTSD symptoms had gotten worse since the VA examination in September 2008, including anger and a desire to kill someone, depression, panic attacks, and staring at a wall for hours at a time.  

The Board finds the Veteran's lay statements concerning his PTSD symptoms and signs to be credible, and the Board affords them high probative value.  Moreover, the Board notes that the Veteran's symptoms from October 2007 to June 2014 have included anger, depression, anxiety, sleep disruption, irritability, occasional suicidal and homicidal ideation, stress, and occasional physical altercations.  In particular, the Board finds highly pertinent the VA treatment records during this time period, as well as the April 2008 letter from the Veteran's PTSD support group team leader.  While the Board acknowledges the September 2008 VA examiner's conclusions, which would only warrant a 30 percent disability rating, the Board notes that the record as a whole indicates that the Veteran's symptoms have included physical altercations, trouble with the law, angry outbursts, inability to establish and maintain effective relationships with some family members, frequent difficulty at work, panic attacks, and occasional hallucinations from October 2007 to June 2014.  The Board concludes that these symptoms have resulted in occupational and social impairment with deficiencies in most areas for the Veteran, and thus, the Board finds that the Veteran's PTSD has approximated the criteria for a 70 percent rating throughout the appeal period from October 31, 2007 to June 30, 2014. 

However, the Board finds that a rating in excess of 70 percent has not been warranted at any time during this staged rating period.  Specifically, while the record demonstrates that the Veteran's symptoms have been moderate and mild, as indicated by his GAF scores, that severity has not resulted in total occupational and social impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, or any inability to perform activities of daily living.  Moreover, while the September 2008 VA examiner noted that the Veteran had a history of hallucinations, there is no indication that his hallucinations were persistent.  Rather, the Veteran has continued to function with intact orientation to space and time, an intact memory, and an ability to work.  While he does not have effective relationships with his spouse, siblings, or friends, the record shows that he has been married to his spouse for a long time and has relationships with his children.  These facts demonstrate that he can maintain social relationships.  Furthermore, while the Veteran's GAF scores were in the 50s, and 60s, indicating moderate and mild symptoms, these symptoms do not necessarily indicate a totally disabling overall disability picture.  Thus, the Board finds that a 100 percent rating has not been warranted at any time from October 2007 to June 2014.  

Accordingly, the Board concludes that the Veteran's PTSD has been 70 percent disabling from October 31, 2007 to June 30, 2014.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include anger, depression, anxiety, sleep dysfunction, irritability, occasional suicidal and homicidal ideation, inability to establish and maintain effective relationships, stress, occasional physical altercations, and limited social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2014).  

Additionally, the Board has considered the Veteran's GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disability.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the Board notes that the Veteran has not claimed entitlement to a total disability rating based on individual unemployability (TDIU), and such a claim is not otherwise raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In fact, here, the record includes many instances where the Veteran was employed, and the most recent evidence on the subject indicated that he was retired.  While the Board acknowledges that several treatment records in the claims file, including the September 2008 VA examination, showed that the Veteran had a turbulent history with employers and coworkers, the Veteran has not asserted, nor has the evidence shown, that his service-connected disabilities preclude him from maintaining substantially gainful employment.  As such, the Board finds that Rice is inapplicable in this case.

New and Material Evidence

The Veteran is seeking to reopen previously denied claims to service connection for bilateral hearing loss and tinnitus.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Houston RO denied the Veteran's claim to service connection for bilateral hearing loss and tinnitus in an October 2005 Supplemental Statement of the Case (SSOC) because an August 2005 VA examiner concluded that the these disorders were not related to the Veteran's time in service.  The Veteran was informed of these decisions by an October 2005 letter and he did not appeal the decisions or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the October 2005 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has contended numerous times his bilateral hearing loss and tinnitus symptoms relate to his time in service.  Moreover, he has submitted a September 2010 otolaryngology consultation note from a VA facility which purports to establish a positive nexus between his tinnitus and military service.  Likewise, he submitted an April 2015 private audiological report which relates to the nexus requirement for service connection for his bilateral hearing loss disorder.  In light of the fact that the threshold for substantiating a claim to reopen is low, the Board determines that this new lay and medical evidence suffice as evidence of previously unestablished facts necessary to substantiate the service connection claims for bilateral hearing loss and tinnitus.  Thus, the claims to service connection for bilateral hearing loss and tinnitus are reopened.


Service Connection

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013).

Sensorineural bilateral hearing loss and tinnitus (organic diseases of the nervous system) are chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. § 3.303(b) is applicable.  See id.; see also Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (holding "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").

Service connection may also be established with certain chronic diseases, including bilateral hearing loss and tinnitus, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Under VA regulations, hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD-214 showed he served as an airplane equipment repairman in service, and thus, it is reasonable to assume that he was exposed to acoustic trauma during his time in service.  His service treatment records, however, do not include reports of hearing loss or tinnitus or findings of a hearing loss disability for VA purposes.  

At the time of the Veteran's February 1965 enlistment examination, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-5 (10)
-10 (0)
-5 (5)
X (X)
-5 (0)
X (X)
LEFT
-5 (10)
-5 (5)
-5 (5)
X (X)
0 (5)
X (X)

The Board notes that the pure tone thresholds indicated by an "X" indicate unavailable results.  The Board further notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the pre-November 1967 enlistment audiogram in the Veteran's service treatment records are assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted to ISO-ANSI standards, which are noted above in parentheses.  

At the time of the Veteran's January 1969 separation examination, which utilized the ISO measurements, pure tone thresholds, in decibels, were as follows:




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
5
10
LEFT
5
5
5
5
10
15

The audiometric results from the February 1965 enlistment examination and the January 1969 separation examination do not show that he had hearing loss for VA purposes.  Furthermore, the Veteran noted in his enlistment and separation reports of medical history that he did not have hearing loss or ear, nose, or throat trouble, although he noted the presence of several other symptoms and disorders.  Furthermore, there is no evidence of record showing complaints related to hearing loss or tinnitus while in service, nor is there evidence showing that hearing loss or tinnitus manifested to a compensable degree within one year from the date of separation.  Thus, the Board determines that the Veteran's current bilateral hearing loss and tinnitus did not manifest during service or within one year from separation from military service.

The Veteran did not file claims for hearing loss and tinnitus until December 2003, nearly four decades after separating from service.  In a December 2003 statement in support of his claims he contended that his hearing loss and tinnitus were due to acoustic trauma in service, that everyone accused him of being deaf, and that he was assured that these disorders would improve.  In his June 2004 notice of disagreement, the Veteran contended that his bilateral hearing loss and tinnitus were based on acoustic trauma that he incurred while he worked on ground support equipment in Vietnam.    

In conjunction with these claims, he underwent a VA examination in August 2005 where the audiologic test results showed the following pure tone thresholds, in decibels: 




  HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
10
15
50
X
LEFT
20
10
10
25
50
X

As this audiological examination indicated, the Veteran has hearing loss for VA purposes, specifically, at the high frequency range.  The examiner diagnosed him with moderate sensorineural hearing loss at the 4,000 to 6,000 Hertz range for both ears.  Thus, the Veteran's present diagnosis of bilateral hearing loss is not in question.  Furthermore, the presence of the Veteran's tinnitus is not in question because the Veteran has stated on numerous occasions that he experiences tinnitus symptoms, i.e., ringing in the ears.  Thus, the remaining issues to be resolved are whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his time in service. 

The August 2005 VA examination sheds some light on this subject.  The Veteran reported having difficulty listening to normal conversations and listening to television.  He reported exposure to noise during service and exposure while as a civilian; however, he used hearing protection during civilian noise exposure.  In regards to his tinnitus, the Veteran stated that it onset 25 to 30 years prior, that it manifested as ringing in both ears, and that it lasted approximately 15 minutes daily.  He also reported that it was as loud as a whisper and that it made it difficult for him to sleep.  

After reviewing the Veteran's claims file, as well as his self-reported history for both disorders, the examiner reasoned that military noise exposure did not cause or contribute to his hearing loss.  The examiner noted that hearing was normal bilaterally at his entrance and separation from the military.  She further explained that once the exposure to noise discontinued, there was no significant further progression of hearing loss as a result of the noise exposure, and she cited to medical authority to support her conclusion.  Furthermore, she opined that military noise exposure did not cause or contribute to the Veteran's tinnitus because he reported that it onset approximately seven years after his military separation.  

Since this examination, the Veteran submitted a September 2010 VA otolaryngology surgery consultation which specifically addressed his tinnitus.  The note indicated that the Veteran was referred to the VA clinic for bilateral tinnitus.  He reported constant bilateral tinnitus for decades, and that it was worsening.  He also reported gradual bilateral hearing loss but he did not have any worsening at that time.  The VA physician noted that the Veteran did not have previous otologic surgeries, and after performing a physical examination, the VA doctor's assessment was that the Veteran was a 65-year-old male veteran with a history of bilateral tinnitus and normal ear examination.  

During the January 2015 Board hearing, the Veteran reiterated his contentions that his hearing loss and tinnitus were related to his noise exposure in service.  Furthermore, he relayed his current symptoms for these disorders.  

Following this hearing, the record was held open to allow the Veteran to submit additional evidence.  The Veteran submitted an April 2015 private audiological report which again showed the presence of current bilateral hearing loss, particularly, in the 4,000 Hertz range.  This private medical professional diagnosed the Veteran with bilateral moderate high frequency sensorineural hearing loss.  Furthermore, the Veteran was noted as having bilateral Type A tympanic reflexes present at the 500 to 2,000 Hertz that were consistent with the audiogram.  This private medical professional noted that the Veteran had bilateral noise-induced hearing loss, and noted the phrase "military plane."  

In light of the evidence above, the Board concludes that service connection is not warranted for bilateral hearing loss or tinnitus because the records fails to show that these disorders are etiologically related to service.  In particular, in addition to the Veteran's lay statements, the record includes two conflicting nexus opinions regarding the etiology of the Veteran's bilateral hearing loss.  The August 2005 VA examiner's opinions are competent and they are the most probative evidence on the issue of etiology for bilateral hearing loss because of the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  The April 2015 private audiologic report indicated that the Veteran's bilateral hearing loss was noise-induced and stated "military plane," which could be interpreted as indicating that the Veteran's bilateral hearing loss was caused by military plane noise exposure.  However, the Board notes that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Because this private medical professional did not provide any rationale for this conclusion, the opinion is afforded little probative value and is not persuasive.  Thus, the Board concludes that the Veteran's bilateral hearing loss is not etiologically related to his military service. 

Accordingly, as the preponderance of the evidence is against service connection for bilateral hearing loss, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In regards to the Veteran's tinnitus claim, the Board notes that the claims file includes Veteran's lay statements attributing his tinnitus to military service and the August 2005 VA examiner's negative nexus opinion, which is highly probative because it is competent and it is based on the VA examiners' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.  The Board notes that the September 2010 VA otolaryngology consultation did not indicate that the Veteran's bilateral tinnitus was related to his military service.  It only stated that he has had this disorder for decades.  

The Board acknowledges the Veteran's lay statements attributing his bilateral tinnitus to his military service.  However, after considering the lack of complaints for tinnitus during service, the approximately 30 years from separation from service until he sought treatment for tinnitus, and the August 2005 VA examiner's negative nexus opinion, the Board concludes that his bilateral tinnitus disorder is not causally or etiologically related to service. 

Accordingly, as the preponderance of the evidence is against service connection for tinnitus, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in December 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, as well as records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in August 2005 and September 2008, during which examiners conducted examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

Entitlement to an initial evaluation of 70 percent, but not higher, for PTSD from October 31, 2007 to June 30, 2014, is granted.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus, is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The issue of entitlement to an evaluation in excess of 70 percent for PTSD since July 1, 2014 must be remanded for additional evidentiary development.  Specifically, during the January 2015 Board hearing, the Veteran indicated that his PTSD signs and symptoms had worsened since the last VA examination.  Moreover, the claims file does not contain any VA medical records documenting his treatment for PTSD following June 2014, although the Veteran indicated in the January 2015 Board hearing that he was still undergoing treatment for this disability at a VA facility.  Thus, the Board must remand this matter to associate VA treatment records and provide a VA examination to the Veteran for his PTSD disability.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to obtain any updated VA treatment records since July 1, 2014 regarding the Veteran's PTSD disability and associate all records received with the paper claims file or electronic claims file; also document any negative responses received.

2.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his PTSD disability.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected PTSD and the examiner should provide a detailed rationale for all opinions and conclusions expressed.

3.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to an evaluation in excess of 70 percent for PTSD since July 1, 2014 in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


